EXAMINER’S AMENDMENT
This application is in condition for allowance except for the claims 19-30 and 32 which are withdrawn without traverse as indicated in applicant’s remarks and response of 2021/03/02.  Accordingly, claims 1-6, 10-12 and 15-16 are cancelled. Claims 13-14 were cancelled, by applicant, previously.

Allowable Subject Matter
Claims 7-9 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, , Luly teaches a dielectric fluid (abstract) comprising fluorinated nitro-alkanes (analogous to R1R2R3NO2) such as CHF2NO2 ; [page 10: table 1], trifluoro-nitromethane CF3NO2; [page 13: table 1; line 40,  page 16: table 2; line 14], inert gases such as CO2, N2O, HE, Ne; [page 14: table 1, claim 7: pages 22, 24], fluorinated cyano compound such as trifluoromethyl isocyanate; [claim 8], fluorinated ether compounds such as perfluoromethyl ether; [54, page 12: table 1, claim 7] or trifluoromethyl trifluorovinyl ether; [30].  
Luly does not teach the exact structure of formula 1 as claimed.  However, Hazeldine teaches preparation of fluorinated nitro-alkanes such as CF3CF2NO2, (CF3)2CFNO2, CF3(CF2)2NO2 or generally C3F7NO2 which are in gaseous form; [page 2: 66-85].  In view of applicant’s current argument and further reconsideration of boiling points of Luly’s dielectric compounds and its comparison to boiling point temperatures of Hazeldin’s nitroalkanes applicant’s argument on the combinability of Luly and Hazeldine . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                              Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/M.R.A./Examiner, Art Unit 1767
2022/02/23           

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767